Case 1:18-cr-20685-KMW Document 300 Entered on FLSD Docket 02/11/2021 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.:      18-20685-CR-WILLIAMS

  UNITED STATES OF AMERICA,

                           Plaintiff,

  vs.

  ABRAHAM EDGARDO ORTEGA,

                           Defendant.

  _________________________________/

        DEFENDANT ABRAHAM EDGARDO ORTEGA’S UNOPPOSED MOTION TO
                      CHANGE RESIDENTIAL ADDRESS

         The Defendant, ABRAHAM EDGARDO ORTEGA, through counsel, files this Motion

  to change his residential address. In furtherance thereof, the Defendant states the following:

         The Defendant presently lives at xxxx SW 22nd Street, Miami, Florida 33145 with his

  brother.     On March 5, 2021, his brother is relocating to a property next door at xxxx SW 22

  Street, Apt. xxxx, Miami, Florida 33145. The Defendant will continue to reside with his brother

  and all other conditions of bond will remain the same. In addition, the Palm Beach property will

  also continue to secure the Defendant’s bond.

             The Defendant has provided Pre-Trial Services with the full address and location of the

  property. The Probation Officer, Juan Nunez, has no objection to this change in residence. Mr.

  Nunez stated the Defendant has been in compliance with the terms and conditions of his bond

  and the GPS monitoring. In addition, the government has no objection to this change in

  residence.




                                                    1
Case 1:18-cr-20685-KMW Document 300 Entered on FLSD Docket 02/11/2021 Page 2 of 2




                WHEREFORE, the Defendant respectfully moves this Court for an order

  permitting the Defendant Abraham Edgardo Ortega to reside at the address provided to Pre-Trial

  Services at xxxx SW 22 Street, Apt. xxxx, Miami, Florida 33145.


                                             Respectfully Submitted,

                                             s/ Lilly Ann Sanchez
                                             Lilly Ann Sanchez, Esq.
                                             Fla. Bar No. 195677
                                             Email: lsanchez@thelsfirm.com

                                             The LS Law Firm
                                             Four Seasons Tower, Suite 1200
                                             1441 Brickell Avenue
                                             Miami, Florida 33131
                                             Telephone: (305) 503-5503
                                             Facsimile: (305) 503-6801


                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on February 11, 2021, I electronically filed the foregoing

  document with the Clerk of Court using CM/ECF.

                                             s/ Lilly Ann Sanchez
                                             Lilly Ann Sanchez, Esq.
                                             Fla. Bar No. 195677
                                             Email: lsanchez@thelsfirm.com




                                                2
